OFFICE        OF THE ATTORNEY    GENERAL   OF TEXAS

                               AUSTIN




                                                  ,LB QUOt4 6
                                                            8S
ro1xorr I




     hold     that   ohaaoo8 rt 8 prisa 4rrlgn+od   aa Vroo*
     aad drra 4th porohrw ir not la trot ‘fror’ al-
     thou* rrtlrla purrhrred la worth full prlrr m
     nrp*etr rhothor trmsrrt1onlonatltater lottery,
     b utp a p a nt                lbraoea in part or pul-
                  r o r o h a no1r 8
     ohwr prloa.    .I u la8twon4eriry if the holding
     in the    mm. rotall   not k l lloabloto t&w held-
     ing o r th i8 la 84 ~84 ~ a m30 Pdrratioa.
                                        p           Xa th e
     state  o f ta c tr oubmltted b c r e in o ur CSBC th e
                                                                           705

Eonorable       Clint Earham,     Pa@   2


        the  urohaarr 0r thr art1418 4000 aot get thr hna-
        rit Pn 4Oa404444or tha purob4a4 l1 n0.  h b g ir .0
        hi8 toter  to 40~4 other p4raoA. I 81 usable to
        ?in(, thla pnrls4 quratlon  anawor4d la tha a4448
        o r lll7 or       our OplaiOM. vo era 1orr larlou4 to
        hato aa op Inisa on thisas soonad poasibl4 in or-
        44~ th4t UC 414~ lafora thr &r      rtora mianapr a8
        to whothor or not ha 1s riolot2 nu the 14% f? bt
        a11 Doaaiblc  p14444 lrt a4 ham an spitioa is tiia
        nast two or threr    44~8.   In y opialoll thlr  rtsto
        o? trots baa ronatltuto lottery 4ven thou tha
        purah4arr boar rrarira     thr ko4rlt in lM     oaaea.N
                Lkotloa     47 o? Art~ola ) o? the Conrtltotlon of T4rra
nauat
                "The L4&rlstum   ah411 psrr lrwa prohibitln#
        the latabliahmoat o? lottorloa     8n4 gift ontar-
        prlaaria this Statr,as well aa tha aala o?
        tlakota    in lottarlos, &St  ratrrprlror or other
        4raalons l~rolti~ the lottarr prinolpla, rat4b-
        linhod or lr la tlng,  in other lta to s.”

           In 4ooordenco with this provision of th4 Conatitutlon
o? the 6tata, th4~kgial.rtur4 parred ArtloIr  6% o? tha P4n41
Oodo, eLi6h naaa a* to11owar
                .It rn~ pa?4OB ~h811lrtrbliahl       lOtta r T Or
        dlrgos4 or 4ny satata, ~441 or paraoaal br Xottrry,
        ha ah411 br iin      EC& 14a8 th4n On0 Ihtdrti (@OO)
        Dellara nor ma      th4n Ona Thoussall (#l,OOO) Dollrrs;
        lr t? l4  p o r so alhsll loil, ottor tar a418 or k409
        ror sale lnr tiokata or part tiakets in my lottery,
        Lb ah411 k flnad not laaa th4a Ton (#LO) Dollars
        aor mom than Flttr     ($50) Dollars.w
                Inoit       erwlakt.    urWla&aam4at~4nJ,           loo
6. If. (24)       695, fTe& Bup. Ot.) the 8-t        aria:
                 %4       State PIA
                               Cod0 61~8 AOt d4riAO 8 lot-
        torr,     but     our owta
                              hm    intarprated it ia areorb
        SM. with ubllo ua4gr to 8I4A s ashma Or plas
        whleh prors doa ror a dfatrlbutlon   o? prlua br
        ahmoo uona    thoaa who harr ~414, or 4-d     to pay,
        8 oon8ldrratioafor the rightto part&&patetharolm.
        26 Tar. JUF.P. bO9,&o. 2, ud t& lsa a alltadin
        the 8otu.*
             hd l8 8 later *au 8dth v. Iftrto,127 8. W. (24)
297, our Oowt       of Orlalnsl    Apmsls     has   tha   tollada   to ray8
             WA fair aOrinltia   or 0 ltt0rf    la tam4 In
        the holdin@ thst  lt la aawasuy       b order to la-
        tabllah8 lettow, that thrw      thblp   oonou:
        (11 tAor0mat ba 8 pi80 (2) the orurahlpor
        aurh prim  must k snlvs   i at br @hawe, ud
        (31 tharamuatba ama aoaaldontlamrPtlng?ra
        the nsiplont of bushprim to ths (Lono;
                                             of swh
        Mu.    All than thraawaraarry lmatltwats
        muat k   ruut    kforo        the lstabllahmat of a
        lottery t a ahou8.*
        On aamroua eaasslons thla departmat haa asrd
m lott*,rqusstlons. ?ho ills awnben oi aow~o? t c as opln-
lona are O-428 O-967 O-ll74, O-1202 0429,                     0436.
                         l
                                                                          O-1729.
shoad     you d&a        0pLs     0r ul   oic alt   0r thaw    oglaloab     this
doputdn4nt will k         &ad   to iurniahsmam at roarnqwst.
             Our aouts btr hold thmt ans lohosa fortha dlstrl-




AF #lohsw        woo tmldto k 8 lottarr.




purebaas,tha rate8         tU     hein8 brat ‘br the ?UbhOS@F of the
mrohanaiaa        ?OF   an& la ?-OF   0r sny ooat8ats8t ln whOaa khalf
                                                                                                     707




$ha purohssu 0h00808to oaatsuohtok and prlua king
smrdod at tha mid s? l ltatodtirrto thr aoataatant
                                                 or
eontaatuatshavln#$W gresteatnumberof rat40 the prln-
alpal prlrsboln&lmrdod to the lanteatsat hs~ly tha gust-
rat AM~F           of totas, tko leaondmoatlmportaat                         prlsa     golly
toothslonkatrat haring th4 leroad loreoatnumbor or votoa,
    ,,.n thIakolorrlr ha0 tuo of th* llounta ur4saar~    to
mks lt~aaotter First,t&a p&n raqnlna the pamnt oi
a lonaldaration rd OFUOFiOr the pUTOhOOOF t0 ~~ttiOlpho i8
the loate8t br noelr~    tots0 in that ha must 8ako a ptu-
ah888 st thIe drudstormla orderto ~esslw th4 totoo, and
the ?Sbt that th. PFiOO Of the m4FSh8RdlO4 I4 no p&OF
thSA     it   woulb k         It   a0 reka      won    glvms riti          ths   parahsao
4oea aOt altarthe ?#@t that It 1 8   lO~ldrFstItW as aan-
8ldaFOtlOn 10 dotlaod in thr 0~InIona.Msond, th4 prim
llsesnt 18 0~00 loatalor( in thI0plm, k88a80 prlws    ax-8
swardodto lonteatanta   in looordaaaa rith tb aakr  o?
totes8a8t la Wwir khJr.    B0~v4?, wado 8ot kusro thst
ths thirdllarnt lohaaoe. ia pma4at in this plan.aa so to
bring it With&&tthe                dO?hittOA      Of th4 Oph4iOn
                                                               hOi4ine that
srlrotly tJianslplont of the prlsa or prima by oh4noe 14
41188sentl41 414m4at to aonatltutr a lottorr ala00 th4 nua-
kr  of rotw  rasaltrd br laah rmtwtuit   aroma to deprau
llF@lr OF 0AtiF.l~ 01~”B hi8 ~pularit~,  u~~mh;h$l~d
lloquwoo ~4 por8urr velbil tl iB parror
aoat their +otaa to? him cmhla rismalsl lbl tt to bw
rrohandlso ontltlk4 A$8 to rotas. mraron, m bra or
t&a ogInIeat&t tk *totfry wataatm 4rasrlkd br tea la
la4Us.g                             llamanta
              ia oao of the aa8antlsl      naausu~                                   to make
1t   8   lOtt.Ff         ua   ia     t   S@eh   8 .lOtkFr       00    is   sad.   pualah-
lb la UdOF AF usle&                      ;r w    Pus1       o o do .
        A 'h rn oublo   to riad la the ropotiod da8Iaiona or
blr-ptb~.bny $uH    bwrlnd dlrvotly upoa ex 6eSOFlhla~ swh
ho$ist&hatuts~ w bhot dbssrtkd                              b        PT latter       But    Epon
rurcrhik(i :eh &oioiwb                   Of   Ot&eF          bar atlons,w hmn               iorrad
nnrrl-        UHS         la whloh Sh8h GtOk                lcmtaatam       wan      ha14   aot
tohal+sttiMwradAousuin                                          aueh aontrats -8% held
tu ha ktto&~Iei.Vhlk thaaala a a am othor.statoawmld
aoo ~ooonrIdomd sm soat?olUn8,wa thlakthw arm porsus8Ivo
                   ur l3usrntlsn wo quote th4 sppllasblr psrta or *us&
08808         ow, tog4thrr
           beI"                with tkolr oltatlonar
                  *A rotlad aonteat in a atom 81th 8 piano
         and sIlv0~         88 prima to h rnrdrd    to th4 aoa-
         testoats     hating st the on4 of the lonte8t th4 mod
                                                                             708




         ‘T%o o ~r & idr o f l g o p ’dtiltyo o a k st         u8A.r
lfhloh
     mrahontr  lsrumdbsllotl to lustea us,
                                         oa-
tit1lnlgmlst#rr to rot. tar rq potsonnot on-
8qdl la spoBmQrlryor proaotlq  tboeontwt  the
dnnera of rdrfohnn lntlt1.Ato lwtrln priua,
vas not       8ulltr      of oporatlnt a 'lottorp prohibited
b ystatute, llllallmmnt
                  o    ot 'ekma.                 yas 1rokiaA.
P.     1. 8683.         state T. LlnAm~, Pt.‘, 2 A. 24 201.
     "A #ohoar bf rhloh l nrohrnt  or lssoeistlon
on selli- mrebmdfro    at r~   lr prloss issues
to puroibarorsballots           thq to lxpnsr
tluirlto ln             l a er to irnumb
                                    ,    u oi       uns,   so o o r a ng
to the prioo or rrtiolesbought in rator ef may
person omapethg tor ptlros to ia givento tlm
persons noslrlag OT holdingthe      stoat number
of votes,1s not a mlotkry*prohf"  blted by stat-
uto.  P. L. ,8663.Etote  v. LinAsar, Pt., 2 A.
2A 201.
         “A sohasu by which a nrahsnt,                 on srlltng
rorohuidfra at nplm priaos, lsiuor to .gurohanrr
kllotr wtlUln8 thornto oxpress their~oholoo a
lutsla ~\rrkr.o?~tlmos,
                      laaording to tho ptloe
o frrtielei ‘b o @ t la imror                  or   q .p uuml08p a t-
iy      rorpiiks              to L
                         to tho persona
                                      rooolr-
                                     ghoa
lng'orkolAltt#the grertostnumbr.at votwa lr
not 8 *loWor&  aot lnrolting ln llesmnt
                                      ot
ohmoo.   xstlonsl sales ao. T* xsnol*t, 162 P.
1055, 1056, 83 Or. 34, L. R. A* 19170,b'&
         .me       toot that thorb al&t             haie kea   inPr ,$.;,,
or,ahrrp pm&loo (Luringpopulsritr oontest unbap:~.
rh;i* ;perahtg&s %m~eA bsllots to ons~onmrs l   at$+i~
tr$hg ~wiatoar8   to .rote for enr pereon not ws ged
In lpoasorlng   or promotin tJx* l oateat.the WEllOH
of rhlohre?o editleA te oertslnprires,       did not
menborthe oontost a 'lotterf, shoe u.17      sooh
t-u6       or sharp pmotln,                 if ahorn, uoul4 not tond
to inhloste     blh4 tste uas the 4eolAl~ hotor
                       that
ia the lontest. P. L. 8683. Stat. v. Llnaw,
vt.,     2 A. 2A 201."
                                                                  709
nonorsblo     Ollntmrhrr;'Pa~ 6


              ‘lOUlO   rO8&WOtt~t s6vlraAthat  in tlu Opi8iOE
of thlr b      ltmnt    tho planAorarlkA br ~00 6oos lo t lo~lr
rtltuto l Pottorysnb ia lot prohiBitod
                                     or puulahsU0ruder
tko p?orialon8 or ourPanalcd,.
         Tkir plan Uf to 91 & St lntm doe* rashon thst
Aororlbe6br the prorlsloa8 o? tke Const
                                     1 trtieda? hx40
huolnsbovosat out. I?iti8th a     R lnA
                                      o r ‘g ir
                                              lntmprlso-
                                                t
AesorlkA in saLA oonrtltutlonrl   orlsloathanit la sgslast
publlr pollor being ia aontrrreatr on o? tho ConstitutiaA o?
tho atsto or Tou8.   lion~or, tho to&lmlrtpn hrr'tkor bar
not ssoa tit to lttrotuatr thisprorlrloa or our Uonstitu-
tloa sob has net prohlbitoA or roridobmnotlonr to? the
punl8hmant ot thorn*
                   epustlag   s it lntorprireo it, %a teat,
tho     AosorlkA br
         lm               01 8
                             tke k indo r #iitlntarprisa 008.
teapPstsA by the Cloutr tutioa.

              Wo trustthat vo ham su??ioiontIfand rrtirirotorl-
lr lnmmroA      tho inqalrr oonkind in rour lottor.